DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #17/648,255 filed on 01/18/2022 in which claims 1-20 have been presented for prosecution in a first action on the merits.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/18/2022 and 09/22/2022 have been considered and placed of record. Initialed copies are attached herewith.
Specification
Claim Objections
Claims 1-11 are objected to because of the following informalities:  Claim 1 is indefinite as it is unclear as what is intended by the limitations of, “causing the battery management system nodes to operate in respective operational modes…” without “the operational modes” being defined first. Therefore claims 1 and its dependent claims are indefinite.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the limitations of, “causing the battery management system nodes to operate in respective operational modes…” require “the operational modes” to be defined first before causing the battery management system nodes to operate in respective operational modes, since it is not clear what constitute operational modes and what does not.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stafl USPAT 10,928,461 in view of Ronne et al., (Ronne) USPAT 10,804,690.
Regarding claim 12: Stafl at least discloses and shows in Figs. 1,2A-2C Fig. 7:A method for safe operation of an energy storage system(100) including at least a first stack of N battery management system nodes(202A…202N; see Fig. 7), N being an integer greater than one, the method comprising:
operating the first stack(202A) in a normal mode(construed as absence of isolation fault or leakage current); and
in response to occurrence of an event, changing an operating mode of the first stack from
the normal mode to a safe mode(safe mode construed as the mode in which some sort of presence of isolation fault location in the battery system or in some of the cells substacks), the safe mode being at least partially characterized by M of the N battery management system nodes operating in respective bypass modes, M being an integer less than N(note-measuring a first current through the first switchable resistance when the first switch is closed and the second switch is open; measuring a second current through the second switchable resistance when the second switch is closed and the first switch is open; and determining location of an isolation leakage current within the cell stack based at least in part on the first current measurement and the second current measurement and in a case the cell stack may include multiple, physically-separate, electrically-connected cell substacks, such as separate battery packs installed in varying locations within a vehicle; in such embodiments, the isolation fault location may be indicative of which substack or pack is experiencing isolation leakage current).
Stafl discloses all the claimed invention except for the limitations of, “the safe mode being at least partially characterized by M of the N battery management system nodes operating in respective bypass modes, M being an integer less than N”.
Ronne discloses factual evidence of, operating the first stack in a normal mode(Fig. 7A)); and in response to occurrence of an event, changing an operating mode(see the ‘x marks’ in Fig. 7B) of the first stack from the normal mode(Fig. 7A) to a safe mode(Fig. 7B), the safe mode being at least partially characterized by M(M=2) of the N(N=4 which comprises 1 pack controller 102 and 3 modules controllers (104a-104c)) battery management system nodes operating in respective bypass modes, M being an integer less than N(see col. 28, lines 18-40).
Stafl and Ronne are fault detection analogous art. Therefor it would have been obvious to one having ordinary skill in the art before the effective filing date to avail of the battery management system of Ronne by, changing an operating mode of the first stack from the normal mode to a safe mode, the safe mode being at least partially characterized by M of the N battery management system nodes operating in respective bypass modes, M being an integer less than N, as recited, in order to improve the overall safety of the system. By changing an operating mode of the first stack from the normal mode to a safe mode enable the battery management system to provide safety to the faulty modules by either bypassing them or disconnecting them from the rest of the battery management nodes.
Accordingly claim 12 would have been obvious.
Regarding claim 13, Stafl in view of Ronne discloses all the claimed invention as set forth and discussed above in claim 12. Stafl further discloses, the safe mode being further characterized by N minus M (4-2=2) of the battery management system nodes operating in respective operational modes (see Figs. 7A-7B and 10A-10B).
Regarding claim 14, Stafl in view of Ronne discloses all the claimed invention as set forth and discussed above in claim 12. Stafl further discloses, wherein: 
a voltage across the first stack in the normal mode is equal to V1(see Fig. 7A):
a voltage across the first stack in the safe mode is V2(see Fig. 7B); and V2 is less than V1(by inspection, the total voltage in Fig. 7A is greater than the total voltage in Fig. 7B).
Regarding claim 15, Stafl in view of Ronne discloses all the claimed invention as set forth and discussed above in claim 12. Stafl further discloses, wherein the event comprises a fault outside of the first stack(see Figs. 7B and 10B).
Regarding claim 16, Stafl in view of Ronne discloses all the claimed invention as set forth and discussed above in claim 12. Stafl further discloses, wherein the event comprises a user command to enter the safe mode (note-The switchgear 158 may be open even absent a fault condition if, for example, the system's 100 user manually overrides switchgear operation; see col. 27, lines 2-4).
Claims 17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stafl USPAT 10,928,461 in view of Ponec et al., (Ponec) US 2015/0171628.
Regarding claim 17, Stafl at least discloses and shows in Figs. 1,2A-2C and Fig. 7:A method for safe operation of an energy storage system(100) including at least a first stack(202A) of a plurality of battery management system nodes(202A…202N), comprising: detecting a fault in the energy storage system(see Fig. 3; step S340). 
Stafl does not expressly teach:
and in response to detecting the fault in the energy storage system, reducing at least one of (a) a voltage of the first stack to a non-zero value, and (b) a current of the first stack to a non-zero value, such that the first stack operates in a safe mode.
However, Ponec discloses factual evidence of, and in response to detecting the fault in the energy storage system, reducing at least one of (a) a voltage of the first stack to a non-zero value(see ¶[0044]), and (b) a current of the first stack to a non-zero value, such that the first stack operates in a safe mode.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to avail of the teachings of Ponec into the system of Stafl such that, and in response to detecting the fault in the energy storage system, reducing at least one of (a) a voltage of the first stack to a non-zero value, and (b) a current of the first stack to a non-zero value, such that the first stack operates in a safe mode, as recited, in order to provide safety of the overall system, as per the teachings of Ponec (Abstract;¶[0030],[0044] and [0050]).
Regarding claim 20, Stafl in view of Ponec discloses all the claimed invention as set forth and discussed above in claim 17. Pontec discloses, further comprising reducing at least one of a voltage(see ¶[0044]) and a current of a second stack(202B) of a plurality of battery management system nodes(202A…202N), in response to detecting the fault in the energy storage system(100).
Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stafl USPAT 10,928,461 in view of Ponec et al., (Ponec) US 2015/0171628 as applied to claim 17 and in further view of Panetta USPAT 8,503,137.
Regarding claim 18, Stafl in view of Ponec discloses all the claimed invention as set forth and discussed above in claim 17. However, the combination of Stafl and Ponec does not expressly disclose, wherein the fault in the energy storage system is an arc fault in series with the first stack. Panetta discloses factual evidence of, wherein the fault in the energy storage system is an arc fault in series with the first stack (note-Panetta discusses that Ground faults usually result from a low (or lower) current path between the electrical source and ground. Arc faults, on the other hand, result from parallel arcing (line to neutral); series arcing, caused by a loose, broken or otherwise high resistant segment in a single line; or ground arcing from a line or neutral to ground).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Stafl as modified by Ponec, to have wherein the fault in the energy storage system is an arc fault in series with the first stack, since it was known in the art as evidenced by Panetta that fault in energy storage systems comprises both series arcing that are caused by a loose, broken or otherwise high resistant segment in a single line and parallel arcing (line to neutral), as per the teachings of Panetta(col. 1, lines 15-22).
Regarding claim 19, Stafl in view of Ponec discloses all the claimed invention as set forth and discussed above in claim 17. However, the combination of Stafl and Ponec does not expressly disclose, wherein the fault in the energy storage system is a parallel arc in the energy storage system outside of the first stack. Panetta discloses factual evidence of, wherein the fault in the energy storage system is a parallel arc in the energy storage system outside of the first stack (note-Panetta discusses that Ground faults usually result from a low (or lower) current path between the electrical source and ground. Arc faults, on the other hand, result from parallel arcing (line to neutral); series arcing, caused by a loose, broken or otherwise high resistant segment in a single line; or ground arcing from a line or neutral to ground).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Stafl as modified by Ponec, to have wherein the fault in the energy storage system is a parallel arc in the energy storage system outside of the first stack, since it was known in the art as evidenced by Panetta that fault in energy storage systems comprises both series arcing that are caused by a loose, broken or otherwise high resistant segment in a single line and parallel arcing (line to neutral), as per the teachings of Panetta(col. 1, lines 15-22).
Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and subjected to clarifying the omitted steps that are essential to the invention.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 7, 2022